Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 8, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152717(86)(87)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  JOHNSON CONTROLS, INC., and JCIM, LLC,                                                      Joan L. Larsen,
                                                                                                        Justices
           Plaintiffs-Appellees,
                                                             SC: 152717
  v                                                          COA: 321172
                                                             Wayne CC: 09-014595-CZ
  ATLANTIC AUTOMOTIVE COMPONENTS,
  LLC,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant for immediate
  consideration and to extend the time for filing its reply are GRANTED. The reply will be
  accepted as timely filed if submitted on or before January 25, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 8, 2016